Citation Nr: 0712416	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-25 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable (more than zero percent) 
initial evaluation for erectile dysfunction.  

2.  Entitlement to an effective date earlier than March 23, 
2004, for service connection for residuals of prostate 
cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from March 1967 to February 
1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting service connection for residuals of prostate cancer 
effective from March 23, 2004, granting service connection 
and assigning a zero percent disability evaluation for 
erectile dysfunction, and granting special monthly 
compensation based upon loss of use of a creative organ.  

In submitted statements and testimony in the course of 
appeal, the veteran has raised claims for service connection 
for urinary incontinence, bowel incontinence, and urethral 
scar/stricture.  However, those new claims are not 
inextricably intertwined with the claims now on appeal, see 
Harris v. Derwinski, 1 Vet. App. 180 (1991), and the new 
claims have not been fully developed or certified on appeal.  
38 U.S.C.A. § 7105(c) (West 1991).  Therefore, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has impotency manifested by erectile 
dysfunction, but he does not have visible deformity of the 
penis.  

2.  The veteran separated from service in February 1970.  He 
filed an original claim for service connection for prostate 
cancer on March 23, 2004.  He did not file any statement or 
claim identifiable as a formal or informal claim for service 
connection for residuals of prostate cancer prior to March 
23, 2004. 


CONCLUSIONS OF LAW

1.  For the entire rating period beginning on March 23, 2004, 
the criteria for a disability evaluation in excess of zero 
percent for impotency have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 
4.31, 4.115b, Diagnostic Code 5722 (2006).

2.  An effective date earlier than March 23, 2004, for the 
grant of service connection for residuals of prostate cancer 
is denied as a matter of law. 38 U.S.C.A. § 5110(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Such 
errors in timing or notice are not fatal to proper notice and 
development of the claim where such errors do not prejudice 
the interests of the claimant.  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The Board notes, as an initial matter, the claim for an 
earlier effective date for service connection for residuals 
of prostate cancer is here denied as a matter of law, based 
on the absence of dispute as to the relevant facts.  38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. §  
3.400 (2006).  Specifically, the veteran does not dispute 
that he first submitted a claim for service connection on 
March 23, 2004, many years after his separation from active 
service, and did not submit any prior communication to VA 
with regard to his prostate cancer or its residuals.  Absent 
a basis in the law for an earlier effective date in the 
veteran's case, there is no reasonable possibility that 
additional notice and development assistance would further 
that claim.  

The Board also notes that the claim for a compensable initial 
rating for erectile essentially turns on interpretation of a 
diagnostic code.  Namely, the veteran contends that a 
compensable rating may be assigned under 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 5722 without visible deformity of the 
penis.  The Board here finds otherwise, that both erectile 
dysfunction and deformity which is visible are required to 
support a compensable rating under that code.  The veteran 
does not dispute that his penis does not appear externally 
deformed.  Our determination thus turns on an interpretation 
of the diagnostic code.  Hence, while the veteran states that 
he has had more recent private treatments and evaluations for 
genitourinary conditions than those documented in the claims 
folder, there is no reasonable possibility that such 
additional evidence would further the veteran's claim for a 
higher initial evaluation for erectile dysfunction.  There is 
accordingly no duty on the part of VA, pursuant to the VCAA 
or otherwise, to obtain those more recent treatment or 
evaluation records. 

The Board further notes that the appealed claims - for a 
higher initial evaluation for erectile dysfunction, and for 
an earlier effective date for service connection for 
residuals of prostate cancer - are downstream of the RO's 
grant of service connection for these disabilities by the 
appealed October 2004 rating action.  For such downstream 
issues, the VA General Counsel has held that a VCAA notice is 
not required for such in cases where notice was afforded for 
the originating issue of service connection.  VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (2004).  The Board is bound by this 
General Counsel opinion.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2006).   The Board accordingly here addresses the 
sufficiency of the VCAA notice with regard to the initial 
service connection claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA has fulfilled the above VCAA requirements in this case.  
By a VCAA letter in May 2004, the veteran was informed of the 
notice and duty-to-assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim for service connection for prostate 
cancer.  This letter informed of the bases of review and the 
requirements to sustain the claim.  Also by this VCAA letter, 
the veteran was requested to submit evidence in his 
possession.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

The VCAA letter sent to the veteran requested that he inform 
of VA and private medical sources of evidence pertinent to 
his claim, and to provide necessary authorization to obtain 
those records.  It also requested evidence and information 
about symptoms and treatment, and medical records that would 
further the claim.  The veteran did inform of pertinent 
private treatment records, and those records were requested 
and obtained.  Hence, any VA development assistance duty 
under the VCAA to seek to obtain indicated pertinent records 
has been fulfilled.  

The veteran was afforded a VA genitourinary examination in 
September 2004 adequately addressing his claims on appeal.  
Ultimately, as discussed, no evidentiary development was 
required because of the absence of an evidentiary dispute as 
to either issue.  Nonetheless, the medical record amply 
documents the veteran's prostate cancer and its residuals, to 
include erectile dysfunction.  Hence, the facts are not 
reasonably in dispute and no medical question remains to be 
resolved by VA examination.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).




By the appealed October 2004 rating action, following 
issuance of the VCAA letter, and by the statement of the case 
in July 2005, the veteran was informed of evidence obtained 
in furtherance of his appealed claims.  The rating action and 
statement of the case thus met the requirements for adequate 
VCAA notice.  Mayfield v. Nicholson, supra. 

The veteran addressed his appealed claims by submitted 
statements as well as by testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing in August 2006, 
a transcript of which is contained in the claims folder.  
There is no indication that the veteran desires to further 
address these claims, or that such a desire remains 
unfulfilled.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development prior to the current 
adjudication.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  
Sabonis, supra.  

In addition to the foregoing "no useful purpose" analysis, 
to whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  To the extent effective date is 
pertinent to the issues on appeal, it is addressed here for 
the grant of service connection for residuals of prostate 
cancer, and to the extent disability rating is pertinent, it 
is addressed here for an initial rating for erectile 
dysfunction.  Other downstream issues are not implicated by 
this decision, and are not within the ambit of the Board's 
jurisdiction in this case.  38 C.F.R. §§ 20.101, 20.200.


II.  Claim for a Higher Initial Rating for Erectile 
Dysfunction

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The RO has appropriately rating the veteran's service-
connected impotency under the provisions of Diagnostic Code 
7522, which provides a 20 percent disability rating for 
deformity of the penis with loss of erectile power.  There is 
no provision for a compensable rating under this code where 
there is loss of erectile power but no penile deformity.  
Parenthetically, the Board notes that on the basis of this 
erectile dysfunction, the veteran has already been 
appropriately granted special monthly compensation based on 
loss of use of a creative organ.  38 U.S.C.A. § 1114 (k); 
38 C.F.R. § 3.350(a).  

The provisions of 38 C.F.R. § 4.31 (2006) indicate that in 
every instance where the minimum schedular evaluation 
requires residuals and the Rating Schedule does not provide 
for a zero percent evaluation, a zero percent evaluation will 
be assigned when the required symptomatology is not shown.  

In arguments submitted with a VA Form 9 in August 2005 as 
well as in hearing testimony, the veteran contends that he 
has deformity of his penis, even though it appears normal.  
He further contends that the penis in its flaccid state has 
lost both length and girth.  He thereby disagrees with the 
September 2004 VA genitourinary examiner's conclusion that he 
has normal adult genitalia.  

The Board acknowledges the veteran's history of radical 
prostatectomy as well as radiation for treatment of prostate 
cancer, and further acknowledges the medical records showing 
the presence of erectile dysfunction.  However, the Board 
must nonetheless conclude that, absent visible deformity of 
the penis, a compensable rating for the veteran's claimed 
penile deformity with erectile dysfunction cannot be 
sustained.  DC 7522 is clear in requiring both deformity of 
the penis and erectile dysfunction for assignment of a 20 
percent evaluation.  

The Board notes the veteran's argument, in essence, that 
visible deformity need not be present for there to be 
deformity to support a 20 percent evaluation under Diagnostic 
Code 7522.  However, the Board must disagree with this 
interpretation.  The Board concludes that the deformity 
addressed in DC 7522 is visible deformity of the penis.  
There are ample other rating codes to address non-visible 
dysfunction of the penis, including voiding dysfunction, 
urinary tract infection, urethral stricture, cystitis, 
urethral fistula, and testicular atrophy.  See generally 
38 C.F.R. § 5.115b, DCs 7511-7527 (2006).  In the 
Introduction to this decision, the Board has referred for 
initial RO consideration such internal-physiological-
deformity type claims including for urinary incontinence and 
urethral scar/stricture.  By these other disability claims on 
the bases of any of these internal physiological 
dysfunctions, the veteran ultimately may be able to obtain 
additional disability compensation for any of these 
conditions.  The Board here limits this decision to a denial 
of a compensable rating for the veteran's service-connected 
penal disability, namely, erectile dysfunction, based on the 
absence of visible deformity of the penis on which to base a 
compensable rating under DC 7522.  Thus, the Board does not 
here preclude claims for service connection and separate 
disability rating(s) for other genitourinary dysfunctions.

The veteran has conceded, including in testimony before the 
undersigned, that visible deformity of the penis is not 
present.  Medical evidence of record does not indicate 
otherwise.  Accordingly, in the absence of (visible) 
deformity of the penis, a compensable rating for the 
veteran's erectile dysfunction must be denied.  Again, this 
determination is based on the Board's interpretation of the 
applicable diagnostic code, and the relevant evidence is not 
reasonably in dispute. 

The Board has reviewed the entire record and finds that the 
zero percent rating assigned by virtue of this decision for 
erectile dysfunction without visible deformity of the penis 
reflects the most disabling this disorder has been since the 
veteran submitted his claim for service connection for this 
disability on March 23, 2004, which is the beginning of the 
appeal period.  Thus, the Board concludes that staged ratings 
for this disorder are not warranted.  Fenderson v. West, 
12 Vet. App Vet. App. 119 (1999).

III.  Claim for an Earlier Effective Date than March 23, 
2004, for 
Service Connection for Residuals of Prostate Cancer

The effective date of a grant of service connection shall be 
the date of receipt of claim or the date at which entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  For claims received on or after October 1, 1984, if 
a claim for service connection is received within one year 
after separation from service and that claim is granted, then 
the effective date for service connection is the day 
following the date of separation from service.  38 C.F.R. 
§ 3.400(b)(ii)(B).  

Under the provisions of 38 C.F.R. § 3.155, any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
application, an application form will be sent to the 
claimant, and if a formal claim is filed within one year of 
that date it will be considered filed as of the date of the 
receipt of the informal claim.  38 C.F.R. § 3.155.  

In this case, the facts are not reasonably in dispute.  The 
veteran separated from service in February 1970, and hence he 
could not possibly have submitted a claim for service 
connection for residuals of prostate cancer within a year of 
separation from service, since he was not diagnosed with 
prostate cancer prior to 1997.  He submitted a claim for 
service connection for prostate cancer or residuals of 
prostate cancer on March 23, 2004.  He did not prior to that 
date submit any document or other communication addressing 
residuals of prostate cancer or one which may be reasonably 
construed as an informal claim for service connection for 
prostate cancer or its residuals.  38 C.F.R. § 3.155.  

The veteran contends that he should be awarded service 
connection for residuals of prostate cancer effective from 
the date he was first diagnosed with prostate cancer, which 
he reports as approximately November 1997.  However, there is 
no provision of law to allow for an effective date for 
service connection based on the date of diagnosis of a 
disorder where that date is prior to the date of receipt of 
claim.  Under the circumstances of this case, where there was 
no prior informal claim and where the date of receipt of 
claim was not within one year of separation from service, the 
earliest allowable effective date for service connection is 
the date of receipt of claim.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  

The Court has held that "where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  Sabonis v. Brown, 
supra. App. 426, 430 (1994).  Therefore, the facts being not 
reasonably in dispute, the veteran's claim for entitlement to 
an effective date earlier than March 23, 2004, for service 
connection for residuals of prostate cancer must be denied as 
a matter of law.

The Board expresses its appreciation for the forthright 
testimony presented by the veteran at his Travel Board 
hearing before the undersigned, and also appreciates the 
helpful advocacy by his representative.




ORDER

For the entire rating period beginning March 23, 2004, 
entitlement to a higher evaluation than the zero percent 
assigned is denied for erectile dysfunction without (visible) 
deformity of the penis. 

An effective date earlier than March 23, 2004, for the grant 
of service connection for residuals of prostate cancer is 
denied as a matter of law.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


